DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The following Office Action is in response to the RCE filed on 12/08/2020. Claims 1-4, 10-49, and 51-58 are pending in the application. Claims 1-4 and 10-36 have been previously withdrawn. Claims 37-49 and 51-58 have been rejected as set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-49 and 51-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 37 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite/unclear, since each of claim 37 and 39 recites: “applying pressure to a pressure cuff on the limb at a third pressure higher than the second pressure… and interrupting the third pressure applied to the pressure cuff when the pressure applied by the pressure cuff reaches approximately the second pressure. In other words it is not clear how an applied third pressure that is higher than the second pressure is interrupted when the second pressure (which is lower than the third pressure) is reached since in such a case, the third pressure would not be/get higher than the second pressure. As such, the claims have been examined “as best understood”. Further clarification and appropriate corrections are respectfully requested. Claims 38, 42-49 and 51-52 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency to claim 37. Claims 40-41 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency to claim 39.  
Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite/unclear since claim 40 recites: “wherein pressurization at the third pressure is applied a plurality of times to reach the second pressure”, and it is not clear how the pressurization at the third pressure, which is higher than the second pressurization, is done (a plurality of times) to reach the second pressure which is lower than the third pressure. As such, this claim has been examined “as best understood”. Further clarification and appropriate corrections are respectfully requested. Claim 41 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency to claim 40.  
Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite/unclear since claim 45 recites: “wherein applying 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37, 42 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunner et al. (US 6,905,456 B1).
Regarding claim 37, (claim 37 “as best understood”) Brunner discloses a method of applying compression to a limb from a baseline pressure to a second pressure higher than the baseline pressure including applying pressure to a pressure cuff (2) on the limb Furthermore, the pressure control means may comprise a pressure sensor, the output signal of which is fed to the controller, which signals the outlet valve to decompress as soon as a predetermined pressure is exceeded”, the predetermined pressure is considered to be the second pressure and the pressure that exceeds the predetermined pressure is considered to be the third pressure), further including during a period of increasing pressure from the baseline pressure to the second pressure for compression with the pressure cuff, iteratively sensing a pressure (via 4) applied to the pressure cuff on the limb and adjusting application of pressure to the pressure cuff based on the pressure sensed (col. 2 lines 63-66, col. 3 lines 5-17, col. 4 lines 57-60, since the outlet valve can release the outlet according to the signal from the pressure sensor and when the pressure sensors determines that the predetermined pressure is exceeded, the pressure has to be iteratively sensed to determine whether the predetermined pressure has exceeded or not. Since upon sensing that the pressure has exceeded the predetermined pressure, the pump is switched off and the outlet valve releases the outlet/decompresses, the application of pressure is therefore controlled/adjusted based on the sensed pressure), and interrupting the third pressure applied to the pressure cuff when the pressure applied by the pressure cuff reaches approximately the second pressure (col. 2 lines 63-66, col. 3 lines 5-17, col. 4 lines 57-60, by switching the pump off and/or releasing the outlet by the outlet valve the third pressure applied is interrupted).

Regarding claim 46, Brunner discloses the method further including applying high- frequency pressure pulses to the pressure cuff on the limb (col. 3 lines 10-17).

Claims 37, 38 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al. (US 2002/0151929 A1).
Regarding claim 37, (claim 37 “as best understood”) Goto discloses a method of applying compression to a limb from a baseline pressure to a second pressure higher than the baseline pressure including applying pressure to a pressure cuff (16, 120/124) on the limb at a third pressure higher than the second pressure (¶ [0103]- ¶ [0106], a determination is made regarding whether or not the pressing pressure/applied pressure has exceeded a prescribed target pressure, and when it is determined that the pressed pressure has exceeded the prescribed target pressure, the inflation/application of pressure is stopped and the pressed pressure is kept at the prescribed target pressure. The prescribed target pressure is considered the second pressure and the pressure that exceeds the prescribed target pressure is considered the third pressure), further including during a period of increasing pressure from the baseline pressure to the second pressure for compression with the pressure cuff, iteratively sensing a pressure (via 22/130) applied to the pressure cuff on the limb and adjusting application of pressure to the pressure cuff based on the pressure sensed (¶ [0103]- ¶ [0106], a determination is made regarding whether or not the pressing pressure/applied pressure 
Regarding claim 38, Goto discloses wherein interrupting the third pressure includes closing a valve (¶ [0053], a control valve is connected to an air pump that is selectively placed in a pressure-supply position, a pressure-keep position, a slow-deflation position, and a quick deflation position. As such, when interrupting the third pressure (once the pressed pressure exceeds the prescribed target pressure, and the inflation is stopped and the pressure is kept at the prescribed target pressure) the control valve is closed with respect to the power supply or the atmosphere to keep the pressure at the prescribed target pressure).
Regarding claim 42, Goto discloses the method further including decreasing pressure in the pressure cuff on the limb from the second pressure to approximately the baseline pressure (¶ [0053], ¶ [0107]).  
Claims 53-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs (US 5,968,073).
Regarding claim 53, Jacobs discloses a method of applying compression to a limb comprising applying pressure to the limb so that the pressure applied to the limb increases from a baseline pressure (i.e. at 0 mmhg) to a second pressure (PTourniquet) higher than the baseline pressure followed by decompression to approximately the baseline pressure, wherein pressure applied to the limb increasing from the baseline to the second pressure reaches the second pressure using a plurality of pressure pulses (Fig. 3-4B, col. 6 lines 3-52 which in part recites: 
“The most distal cell (cell 36D in FIG. 2) is inflated over the given time period. Cell 36D is not inflated to a constant pressure during the time period, but rather is most preferably inflated with pulses of pressure, the pressure fluctuating between a maximum value, called P.sub.pulse max, and a minimum value, called P.sub.pulse min, during a portion of the given time period, called time interval A. For example, P.sub.pulse max and P.sub.pulse min may be in the range of 0-250 mm Hg. The easing of pressure to P.sub.pulse min allows the engorged tissue to which cell 36D applies pressure, to immediately refill between pressure rises to P.sub.pulse max. The cell thus dynamically decongests the engorged tissue to which the cell applies pressure. The dwell time at each P.sub.pulse max and P.sub.pulse min may be selected or preprogrammed as desired, ranging from substantially instantaneous to a few milliseconds or seconds, for example. 
Alternatively, other non-constant functions of pressure may be used to inflate cell 36D, such as sinusoidally fluctuating the pressure between P.sub.pulse max and P.sub.pulse min. 
Once time interval A has ended, cell 36D is then inflated to a tourniquet pressure for the remainder of the given time period, called time interval B. The tourniquet pressure may or may not be higher than P.sub.pulse max. While cell 36D is still at tourniquet pressure, the next neighboring cell proximal to cell 36D, designated by reference numeral 36N in FIG. 2, is inflated with pulses of pressure that fluctuate between P.sub.pulse max, and P.sub.pulse min, during a portion of a given time period. In FIG. 3, this portion is equal to time interval A, but it is appreciated that it could be any other time period as well, depending on the required treatment. Once time interval A has ended, cell 36N is inflated to tourniquet pressure for the remainder of the given time period, called time interval B. Again, it is appreciated that the remainder of the time period may alternatively be some other time period other than time interval B”).
Regarding claim 54, Jacobs discloses wherein application of the plurality of pressure pulses includes selected time intervals between adjacent ones of the plurality of pressure pulses (Fig. 3-4B, abstract).
Regarding claim 55, Jacobs discloses a method of applying compression to a limb comprising applying pressure to the limb so that the pressure applied to the limb increases from a baseline pressure (i.e. at 0 mmhg) to a second pressure (PTourniquet) higher than the baseline pressure followed by decompression to approximately the baseline pressure (Fig. 3-4B), wherein pressure applied to the limb reaches the second pressure using a plurality of pressure pulses (Fig. 3-4B, col. 6 lines 3-52 (part of which is provided above)) wherein the plurality of pressure pulses includes at least first and second pressure pulses (Fig. 3-4B, col. 6 lines 3-52), and further including sensing a pressure applied to a compression cuff on a limb (via 44) and adjusting the second pressure pulse (col. 3 lines 56-59, col. 5 lines 59-67, col. 6 lines 3-52, Fig. 3, shows a plurality of pressure pulses including first and second pressure pulses (i.e. any single pulse or any pair of pulses can be considered first or second pressure pulses. Also please note that any combination of number of pulses shown in Fig. 3 can be considered the first pressure pulse or the second pressure pulse). Jacobs in col. 3 lines 56-59 recites: “Preferably each cell includes a pressure sensor for sensing a pressure of inflation and deflation of the cell. The pressure controller may inflate the cells in accordance with a programmable inflation scheme”. As such the pressure pulses, including the second pressure pulse, can be adjusted according to a programmed scheme. Jacobs also discloses that the dwell time of each of the PPulse Max and PPulse Min can be selected or programmed as desired (see col. 6 lines 9-27)).  
Regarding claim 56, Jacobs discloses wherein adjusting the second pressure pulse includes adjusting a duration of the second pressure pulse (col. 6 lines 9-27).
Regarding claim 57, Jacobs discloses wherein adjusting the second pressure pulse includes splitting the second pressure pulse into a plurality of pressure pulses (Jacobs in Fig. 3, shows a plurality of pressure pulses including first and second pressure pulses (i.e. any single pulse or any pair of pulses can be considered first or second pressure pulses. Also please note that any combination of number of pulses shown in Fig. 3 can be considered the first pressure pulse or the second pressure pulse). According to the BRI, any two or more of the pulses, shown in Fig. 3 of Jacobs below, can be considered a second pressure pulse. Figure below is shown as an example only. Any combination of pulses (A-E) can be considered a second pulse (i.e. the second pulse shown below is split into a plurality of pulses (B, C and D)). 





[AltContent: textbox (Second pulse
(within the bracket))]
[AltContent: textbox (E)]
[AltContent: textbox (A)][AltContent: textbox (E)][AltContent: textbox (Decompression to approximately the baseline pressure)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (D)][AltContent: textbox (C)][AltContent: textbox (B)]
    PNG
    media_image1.png
    175
    303
    media_image1.png
    Greyscale

Regarding claim 58, Jacobs discloses the method further including sensing a pressure (via 44) applied to a compression cuff on a limb and decreasing the pressure applied to the compression cuff on the limb (Fig. 3-4B, col. 3 lines 56-59, col. 5 lines 59-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44, 49 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner.
Brunner is silent about wherein applying pressure at a third pressure includes applying pressure at a pressure of at least approximately 20 psi, applying pressure to a Claims 44, 49 and 51) (MPEP 2144.05).

Regarding claim 52, Brunner teaches the method further including opening a deflation valve (3) after interrupting the third pressure (col. 4 lines 57-58).

Claims 38, 43 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner as applied to claims 37 and 42 above, and further in view of Hovorka (US 2009/0143720 A1).
Brunner is silent about wherein interrupting the third pressure includes closing a valve.
Regarding claim 38, Hovorka teaches a method of applying compression to a limb wherein interrupting a (third) pressure includes closing a valve (¶ [0110]).


Regarding claim 43, Brunner teaches wherein decreasing pressure applied to the pressure cuff on the limb includes opening a second valve (Brunner col. 4 lines 57-63).
Brunner is silent about wherein applying pressure to a pressure cuff on the limb includes opening a first valve, and decreasing pressure applied to the pressure cuff on the limb includes opening the second valve when the first valve is closed. 
Regarding claim 43, Hovorka teaches wherein applying pressure to a pressure cuff on the limb includes opening a first valve, and decreasing pressure applied to the pressure cuff on the limb includes opening a second valve when the first valve is closed (¶ [0110]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brunner wherein applying pressure to a pressure cuff on the limb includes opening a first valve, and decreasing pressure applied to the pressure cuff on the limb includes opening a second valve when the first valve is closed as taught by Hovorka in order to provide a more efficient way of controlling/regulating the amount of pressure being applied to the cuff and the limb of the user. 
Brunner is silent about using a compression controller having a pressurization tank and a valve between the pressurization tank and the pressure cuff on the limb.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brunner to include using a compression controller having a pressurization tank (gas source) and a valve between the pressurization tank and the pressure cuff on the limb as taught by Hovorka in order to provide a more efficient way of controlling/regulating the amount of pressure being applied to the cuff and the limb of the user and to enable treating users with various conditions and for various purposes (i.e. rehabilitation). 

Brunner as modified by Hovorka is silent about wherein pressure is applied to the pressure cuff on the limb such that a pressure drop between the pressurization tank and the valve is no greater than approximately 10% of the pressure in the pressurization tank when the pressurization tank is pressurized, and pressurizing the pressurization tank to approximately 20 psi. However, It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to have the pressure drop between the pressurization tank and the valve of Brunner as modified by Hovorka to be no greater than approximately 10% of the pressure in the pressurization tank when the pressurization tank is pressurized, and pressurizing the pressurization tank to approximately 20 psi in order to use the device for treating various conditions and therefore accommodate more users to be treated, since it has been held that discovering an optimum value of a result effective variable or discovering the optimum Claims 47- 48) (MPEP 2144.05).

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Goto as applied to claim 37 above, and further in view of Meyer et al. (US 2009/0062703 A1).
Goto is silent about wherein applying pressure at a third pressure includes applying pressure at the third pressure multiple times to reach the second pressure. 
Regarding claim 45, (claim 45 “as best understood”) Meyer teaches a method of applying compression to a limb,  wherein applying pressure at a (third) pressure includes applying pressure at the third pressure multiple times to reach another (second) pressure (Fig. 12B, i.e. second pressure can correspond to the pressure at 50 mmhg).  
[AltContent: textbox (Applying pressure multiple times )][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    385
    569
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to modify Goto’s invention/method wherein applying pressure at a third pressure includes applying pressure at the third pressure multiple times to reach the second pressure as taught by Meyer in order to provide for various .

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Christoffel (US 4,186,732) in view of Doron et al. (US 2016/0262971 A1).
Regarding claim 39, (claim 39 “as best understood”) Christoffel teaches a method of applying compression to a limb from a baseline pressure to a second pressure higher than the baseline pressure including applying pressure to a pressure cuff (1 with 2, Fig. 1) on the limb at a third pressure (peak pressure, Fig. 2) higher than the second pressure (plateau pressure, Fig. 2) and interrupting the third pressure applied to the pressure cuff when the pressure applied by the pressure cuff reaches approximately the second pressure (Fig. 2, col. 3 lines 4-14) wherein interrupting the third pressure applied to the pressure cuff follows a predetermined duration of pressurization at the third pressure necessary to reach the second pressure and includes interrupting the third pressure at the end of the predetermined duration (col. 3 lines 4-14, col. 3 line 62 - col. 4 line 3).
Christoffel is silent about the predetermined duration being a calculated duration/step of calculating the duration of pressurization.
Regarding claim 39, (claim 39 “as best understood”) Doron teaches calculating a duration of pressurization at a (third) pressure necessary to reach another (the second) pressure (abstract, ¶ [0010], ¶ [0017], please note that upon modification of Christoffel’s invention/method with the step of calculating the pressurization duration as taught by Doron, interrupting the third pressure applied to the cuff would follow the calculation of 
It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to modify Christoffel’s invention/method with calculating the pressurization duration/calculated pressurization duration at the third pressure necessary to reach the second pressure as taught by Doron in order to provide for a more accurate pressurization and interruption of the third pressure, and therefore provide a more efficient device. 

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Christoffel as modified by Doron as applied to claim 39 above, and further in view of Meyer et al. (US 2009/0062703 A1).
Christoffel as modified by Doron is silent about wherein pressurization at the third pressure is applied a plurality of times to reach the second pressure, wherein the pressurization at the third pressure applied a plurality of times is separated by at least one static pressure interval.  
Regarding claims 40-41, (claim 40 “as best understood”) Meyer teaches wherein pressurization at a third pressure is applied a plurality of times to reach the second pressure (Fig. 12B), wherein the pressurization at the third pressure applied a plurality of times is separated by at least one static pressure interval (Fig. 12B, please note that as much as applicant has shown the pressurization at the third pressure applied a plurality of times is separated by at least one static pressure interval, Meyer has also shown such in Fig. 12B).  
.

Response to Arguments
Applicant’s arguments with respect to claims 37-49, 51-58 have been considered but are partially moot in view of the new grounds of rejection, and the rest are not persuasive.
In response to applicant’s arguments regarding claim 37 and that Brunner fails to teach or suggest iteratively sensing a pressure during a period of increasing pressure from a baseline to a second pressure and adjusting application of a pressure based on a sensed pressure and interrupting a third pressure when a pressure applied to a pressure cuff reaches approximately the second pressure, the Examiner respectfully disagrees. Brunner in col. 2 lines 63-66, col. 3 lines 5-17 and col. 4 lines 57-60 teaches such limitations. Since the outlet valve can release the outlet according to the signal from the pressure sensor and when the pressure sensors determines that the predetermined pressure is exceeded, the pressure has to be iteratively sensed to determine whether the predetermined pressure has exceeded or not. Since upon sensing that the pressure has exceeded the predetermined pressure, the pump is switched off and the outlet valve releases the outlet/decompresses, the application of 
Applicant’s arguments regarding combination of Brunner with Doron in claim 39 is moot since Brunner has not used in rejecting claim 39. Rather Christoffel in view of Doron is used to teach the limitations of claim 39 (see above for details). 
In response to applicant’s arguments regarding claims 53-58, and that Jacobs does not teach applying compression to a limb to a second pressure higher than a baseline pressure followed by decompression, wherein the second pressure is reached using a plurality of pressure pulses, that Jacobs does not show that the pressure P-pulse Max is reached using a plurality of pressure pulses without first dropping the cuff pressure to P-pulse Min, and that nothing in Jacob teaches or suggests pausing or stopping any inflation of the cell until P-pulse Max has been reached, the Examiner respectfully disagrees and would like to mention the followings. As mentioned above, the second pressure is PTournique which is higher than the baseline pressure (i.e. at 0 mmhg, (below P-pulse Min) to which the pressure is returned once the cell/cuff is decompressed at the end of the compression cycle, see Fig. 3). As such, P-pulse Max has not been considered to be the second pressure. As can be seen from Fig. 3 and as shown above, PTournique is reached using a plurality of pressure pulses (see col. 6 lines 3-52, part of which is provided in rejection of claim 53 above). In response to applicant’s arguments regarding Jacobs not teaching or suggesting adjusting one of the plurality of pressure pulses/second pressure pulse based on sensing a pressure in a compression cuff, the Examiner would like to mention that nowhere in claim 55, has the applicant Tournique and it is the straight line pulse represented in period B, and there are no first and second pressure pulses in period B, the Examiner would like to refer the applicant to the rejection of claim 55 (and claim 53) above for more details with respect to the PTournique, in Jacobs being reached using pulses (see Fig. 3 and col. 6 lines 3-27). 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4928674 to Halperin et al. (pertinent to claims 37, 39), US 5496262 to Johnson (pertinent to claim 40, 45, 53, 55), US 5584798 to Fox (pertinent to claims 37 and 39), US 7485131 B2 to Hovanes et al. (pertinent to claim 39), US 9872812 B2 to Malhi et al. (pertinent to claims 37 and 39), US 5353525 to Grim (pertinent to claims 37, 39, 53 and 55), and US 6,736,787 B1 to McEwen et al. (pertinent to claims 37 and 39).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/           Examiner, Art Unit 3784                                                                                                                                                                                             
/SUNDHARA M GANESAN/           Primary Examiner, Art Unit 3784